DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are being examined on the merits in this Office Action.

Claim Objections
Claim 13 is objected to because of the following informalities: 
In claim 13, it is suggested to delete duplication of solvents “acetone, water, methanol, ethanol, acetic acid, dimethylformamide (DMF)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the at least one solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and further, in view of Liu et al. (U.S. Patent Application Publication 2014/0093790).
Regarding claim 1, 4-5 and 12, Cai teaches a composite separator (i.e., electrolyte structure) (paragraph [0025]) for an electrochemical device (i.e., batteries) (paragraph [0027]), comprising:
at least one metal organic framework (MOF) composite layer (paragraph [0025]); and
at least one porous layer for mechanical support (i.e., polymer binder) (paragraph [0034], [0103]) comprising PTFE (i.e., MOF-PTFE) (paragraph [0021]), PDVF, PP, PE or a blend of PE and PP (paragraph [0047]);
wherein at least the at least one MOF material is a class of crystalline porous scaffolds constructed from metal clusters with organic ligands (paragraph [0035]) and is activated at a temperature for a period of time such that the at least one MOF material comprises unsaturated metal centers, open metal sites and/or structural defects that are able to complex with anions in electrolyte (paragraph [0037], [0039], [0041]-[0044]),
wherein the at least one porous layer has pores serving as liquid electrolyte hosts for conducting ions and is an electronic insulator for preventing short circuiting (paragraph [0035], [0037], [0039], [0046], [0054]).
Cai does not explicitly teach the MOF composite layer including at least one polymer however, Cai teaches the composite separator, which is formed from the porous layer (i.e., polymer binder) and the MOF (paragraph [0034]) can include a blend of PE and PP for the porous layer (paragraph [0047]). As such, one could interpret one polymer of the blend (e.g., PE) to correspond to the porous layer and the other polymer of the blend (e.g., PP) to correspond to the polymer or vice versa. Nonetheless, additional guidance is provided below.
Liu, directed to a fabric electrode catalyst for applications in electrochemical devices (i.e., PEMFC) (paragraphs [0003]-[0004]), teaches the electrode catalyst is formed by electrospinning of a mixture of a MOF and a polymer dissolved in a solvent (paragraph [0012]-[0013], [0028]-[0029]). Liu further teaches such catalyst can be used for a membrane (same as Cai and the claimed invention) for the electrochemical device (i.e., PEMFC) (paragraph [0005], [0017]). Further, Lui teaches the polymer can be a mixture of polymers, one forming a support (i.e., fibrous backbone) and the other forming pores (paragraph [0013], [0017], [0028]-[0029], [0034]). Lui teaches polymer forming the pores includes PMMA, PEO and the polymer forming the support includes PAN (paragraph [0029]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite separator of Cai to include a polymer in the MOF and a porous layer as taught by Liu in order to provide a support to the composite membrane (i.e., backbone) and form pores which form active sites (paragraph [0015]) and improve mass transfer and humidity management in the composite membrane (paragraph [0043]).
Regarding claim 2-3 and 7, it is noted that the instant claims are considered product-by-process claims. The cited prior art teaches all of the positively recited structure of the claimed product (i.e., an MOF with a polymer and a porous layer). The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Nonetheless, as indicated above, Liu, directed to a fabric electrode catalyst for applications in electrochemical devices (i.e., PEMFC) (paragraphs [0003]-[0004]), teaches the electrode catalyst is formed by electrospinning of a mixture of a MOF, a polymer and a solvent (paragraph [0012]-[0013], [0028]-[0029]). Liu further teaches such catalyst can be used for a membrane for the PEMFC (paragraph [0017]). Lui further teaches electrospinning method forms a plurality of nanofibers (claim 4).
Cai teaches SEM images of the membrane show the formation of polymer fibers with MOF particles (paragraph [0089]). Lui provides the guidance that a mixture of a MOF, a polymer and a solvent is formed into a plurality of nanofibers by an electrospinning method and further teaches the applicability of the catalyst in membranes for PEMFC.
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of the membrane of Cui to include an electrospinning method as taught by Liu as such is a known and recognize process for producing fibers suitable for membranes in electrochemical devices.
As to the activation of the MOF material, Cai teaches the MOF material is activated (paragraph [0044]) and is synthesized at elevated temperatures (paragraph [0041]-[0043]) which reads on the recited treatments. 
	Regarding claim 6, Cai teaches the composite electrolyte as described above in claim 1. The specifics of the MOF material being in a range of 5-99 wt% and the polymer 1-95 wt% in the composite separator is not explicitly articulated. Nonetheless, Cai teaches the MOF material can be modified or designed to meet certain requirements of different rechargeable batteries (paragraphs [0039]-[0040]). One of ordinary skill in the art could appreciate considering different concentrations to include the claimed range in order to discover a optimum workable range based on stability of the MOF and the applicability requirements. 
	Regarding claim 8, Cai teaches the composite membrane as described above in claim 1 to include the MOF material . Cai does not explicitly articulate the specifics as recited in the instant claims. However, since the composite membrane of Cai is substantially identical to the one claimed, such is expected to have the same properties and characteristics to include the MOF having tunable ligand functionality and tunable pores. Nonetheless, Cai teaches the MOF include metal centers and ligands (paragraph [0037]) that are tuned to change chemical environment of the pores (paragraph [0105]) which reads on the claimed limitation.
Regarding claim 9, Cai teaches the organic ligand comprise benzene- 1,4-dicarboxylic acid (BDC), benzene-1,3,5-tricarboxylic acid (BTC) and the metal clusters comprise Aluminum (Al), Manganese (Mn), Iron (Fe), Copper (Cu) (paragraph [0038]-[0039]) (see table 1).
Regarding claim 10, Cai teaches the MOF comprises HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1).
Regarding claim 13, Cai teaches a nonaqueous solvent utilized for the production of the membrane and electrolyte comprises tetrahydrofuran (paragraph [0044]) which read on the claimed solvents.
Regarding claim 14, Cai teaches an electrochemical device (paragraph [0031], [0056]), comprising,
	a positive electrode, a negative electrode a separator as described above in claim 1 and an electrolyte (paragraph [0056]), wherein the electrolyte is a liquid electrolyte comprising a metal salt dissolved in a non-aqueous solvent (paragraph [0044]-[0046]).
	Regarding claim 15, Cai teaches the nonaqueous solvent comprises ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), butylmethyl carbonate (BMC), ethylpropyl carbonate (EPC), dipropyl carbonate (DPC), cyclopentanone, sulfolane, dimethyl sulfoxide, 3-methyl-1,3-oxazolidine-2-one, .gamma.-butyrolactone, 1,2-di-ethoxymethane, tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, methyl acetate, ethyl acetate, nitromethane, 1,3-propane sultone, .gamma.-valerolactone, methyl isobutyryl acetate, 2-methoxyethyl acetate, 2-ethoxyethyl acetate, diethyl oxalate, or an ionic liquid, chain ether compounds such as gamma butyrolactone, gamma valerolactone, 1,2-dimethoxyethane, and diethyl ether, cyclic ether compounds such as tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, and dioxane, and mixtures of two or more of these solvents (paragraph [0044]).
Regarding claim 16-18, Cai teaches the electrochemical device as described above in claim 14 to include the electrolyte. Cai does not explicitly articulate the specifics as recited in the instant claims. However, since the electrolytes of Cai are identical to those claimed, such are expected to have the same properties and characteristics. Nonetheless, Cai teaches the electrolyte have high ionic conductivity (paragraph [0050]-[0051]) which reads on the claimed properties of ion transference.
Regarding claim 19, Cai teaches the metals salt comprises a lithium salt, a sodium salt, a magnesium salt, and/or a zinc salt. Examples of suitable lithium salts include lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium bis(trifluoromethlysulfonylimide) (LiTFSI), lithium bis(trifluorosulfonylimide), lithium trifluoromethanesulfonate, lithium fluoroalkylsufonimides, lithium fluoroarylsufonimides, lithium bis(oxalate borate), lithium tris(trifluoromethylsulfonylimide)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride, and combinations thereof. Examples of suitable sodium salts include sodium trifluoromethanesulfonate, NaClO.sub.4, NaPF.sub.6, NaBF.sub.4, NaTFSI (sodium(I) Bis(trifluoromethanesulfonyl)imide), NaFSI (sodium(I) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Mg salts include magnesium trifluoromethanesulfonate, Mg(ClO.sub.4).sub.2, Mg(PF.sub.6).sub.2, Mg(BF.sub.4).sub.2, Mg(TFSI).sub.2 (magnesium(II) Bis(trifluoromethanesulfonyl)imide), Mg(FSI).sub.2 (magnesium(II) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Zn salts include zinc trifluoromethanesulfonate, Zn(ClO.sub.4).sub.2, Zn(PF.sub.6).sub.2, Zn(BF.sub.4).sub.2, Zn(TFSI).sub.2 (zinc(II) Bis(trifluoromethanesulfonyl)imide), Zn(FSI).sub.2 (zinc(II) Bis(fluorosulfonyl)imide), and the like (paragraph [0045]).
Regarding claim 20, Cai teaches for lithium-based batteries, the positive electrode may be formed of LiCoO.sub.2 (LCO) and the negative electrode may be formed of lithium metal (Li). Other examples of suitable positive electrodes include LiNiMnCoO.sub.2 (NMC), lithium iron phosphate (LiFePO.sub.4), lithium iron fluorophosphate (Li.sub.2FePO.sub.4F), an over-lithiated layer by layer cathode, spinel lithium manganese oxide (LiMn.sub.2O.sub.4), lithium cobalt oxide (LiCoO.sub.2), LiNi.sub.0.5Mn.sub.1.5O.sub.4, lithium nickel cobalt aluminum oxide (e.g., LiNi.sub.0.8Co.sub.0.15Al 0.0502 or NCA), lithium vanadium oxide (LiV.sub.2O.sub.5), Li.sub.2MSiO.sub.4 (M is composed of any ratio of Co, Fe, and/or Mn), or any other suitable material that can sufficiently undergo lithium insertion and deinsertion. Other electrodes may be used for sodium, magnesium, or zinc metal batteries. Suitable negative electrodes for sodium, magnesium, or zinc metal batteries include, respectively, sodium metal, magnesium metal, or zinc metal. Suitable positive electrodes for sodium metal batteries include NaMnO.sub.2, NaFePO.sub.4, and Na.sub.3V.sub.2(PO.sub.4).sub.3; suitable positive electrodes for magnesium metal batteries include TiSe.sub.2, MgFePO.sub.4F, MgCo.sub.2O.sub.4, and V.sub.2O.sub.5; and suitable positive electrodes for zinc metal batteries include .gamma.-MnO.sub.2, ZnMn.sub.2O.sub.4, and ZnMnO.sub.2. (paragraph [0032]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and further, in view of Liu et al. (U.S. Patent Application Publication 2014/0093790) as applied to claim 1 and 10 and further, in view of Wang (U.S. Patent Application 2017/0279109).
Regarding claim 11, Cai teaches the composite separator as described above in claim 1 to include the MOF comprising HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1). 
Cai does not teach the MOF comprising a zirconium containing MOF.
Wang, directed to composite separators (i.e., lithium metal oxide composites) (abstract) for electrochemical devices (i.e., batteries) (paragraph [0038]) teaches composites separators may be prepared using MOF such as HKUST-1, MIL-100-Al (same as Cai) and Zirconium containing MOF (paragraph [0039], [0060]).
Cai teaches the MOF can comprises HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1) while Wang teaches MOFs such as HKUST-1, MIL-100-Al or a Zirconium containing MOF can be utilized to form a composite with applicability in electrochemical devices. 
Given the teachings of Wang of suitable MOFs composites used in electrochemical devices, it would be obvious to a skilled artisan to utilized a Zirconium containing MOF in the composite separator of Cai as such appears to be a known recognized equivalent of other MOFs such as HKUST-1, MIL-100-Al as taught by Wang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9-10, 12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 13-19 of copending Application No. 16/822,343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a substantially similar composite separator having an MOF and at least one polymer (see claim 1 of both applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matoga et al. (U.S. Patent Application Publication 2018/0161755).
Lu et al. (U.S. Patent Application Publication 2018/0226682).
Choi et al. (U.S. Patent Application Publication 2016/0064772).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723